Title: To George Washington from Alexander Martin, 24 December 1789
From: Martin, Alexander
To: Washington, George

 
          
            Sir,
            North Carolina—Fayetteville December 24th 1789
          
          I do myself the honour to inclose your Excellency herewith a copy of an Act of the General Assembly of this State passed at their last Session at this place, “for the purpose of ceding to the United States of America certain western Lands therein described,” which your Excellency will please to lay before the honorable the Congress of the United States at their next Session. I have the Honour to be with the highest respect Your Excellency’s most obedient humble Servant
          
            Alex: Martin
          
        